*785Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 13, 2005, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying his request for a jury instruction on the affirmative defense of renunciation. Viewing the evidence adduced at trial in the light most favorable to the defendant (see People v Taylor, 80 NY2d 1, 12 [1992]), no reasonable view of the evidence supports the conclusion that the defendant made a substantial effort to prevent the crime prior to its commission (see Penal Law § 40.10 [1]; People v Curry, 294 AD2d 608, 612 [2002]; People v Genyard, 288 AD2d 395 [2001]; People v Montes, 211 AD2d 687, 687-688 [1995]). Thus, the trial court properly denied the defendant’s request.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Schmidt, J.P., Goldstein, Skelos and Fisher, JJ., concur.